Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Agent Omoruyi Osula (reg no 67605) on 02/10/2021.

The application has been amended as follows: 
1.	(Currently Amended) A rotor assembly for a generator, comprising: a rotor core having a plurality of winding slots arranged in a circumferential direction of the rotor core;
one or more coils, comprising (i) a plurality of slot-inserted segments, each slot-inserted segment being inserted between two winding slots of the plurality of winding slots[[,]]; and (ii) first and second end-turn segments external to the winding slots and located around opposite axial ends of the rotor core, respectively;
comprising a first-band catch and being located around at least a portion of the first end-turn segments and configured to prevent the first end-turn segments from moving away from the rotor core radially;
a second containment band comprising a second-band catch and being located around at least a portion of the second end- turn segments and configured to prevent the second end-turn segments from moving away from the rotor core radially; and
one or more sticks[[,]] (i) comprising a first stick-catch and a second stick-catch respectively formed at opposite ends thereof; (ii) being inserted between two winding slots of the plurality of winding slots; and (ii) arranged above a slot-inserted segment of the plurality of slot-inserted segments  ;
wherein via a snap-fit mechanism, the first band-catch is locked to the first stick catch, and the second band-catch is locked to the second stick-catch, such that the first and second containment bands are retained via the sticks against moving away axially.
2.	(Original) The rotor assembly of claim 1, wherein the first and second containment bands are connected to the sticks via a snap fit mechanism.
3.        (Cancelled)
4.	(Original) The rotor assembly of claim 1, wherein the stick-catches comprise an upward hook, and the band-catches comprise a downward hook.

the first containment band comprises a core-adjacent end adjacent to one of the opposite axial ends of the rotor core, and the first band-catch is formed around the core- adjacent end of the first containment band; and
the second containment band comprises a core-adjacent end adjacent to the other of the opposite axial ends of the rotor core, and the second band-catch is formed around the core- adjacent end of the second containment band.
6.	(Original) The rotor assembly of claim 1, wherein the first containment band radially encloses therein the at least a portion of the first end-turn segments, and the second containment band radially encloses therein the at least a portion of the second end-turn segments.
7.	(Original) The rotor assembly of claim 1, wherein an axial gap is defined between the rotor core and at least one of the first and second containment bands, and the axial gap is configured to allow cooling fluid for cooling the coils to exit radially.
8.	(Currently Amended) A generator, comprising:
a stator; and 
a rotor assembly rotationally mounted at least partially within the stator, the rotor assembly comprising:
a rotor core having a plurality of winding slots arranged in a circumferential direction of the rotor core;
one or more coils, comprising (i) a plurality of slot-inserted segments, each slot-inserted segment being inserted between two winding slots of the plurality of ; and (ii) first and second end-turn segments external to the winding slots and located around opposite axial ends of the rotor core, respectively;
a first containment band comprising a first-band catch and being located around at least a portion of the first end- turn segments and configured to prevent the first end-turn segments from moving away from the rotor core radially;
a second containment band comprising a second-band catch and being located around at least a portion of the second end-turn segments and configured to prevent the second end-turn segments from moving away from the rotor core radially; and
one or more sticks[[,]] (i) comprising a first stick-catch and a second stick-catch respectively formed at opposite ends thereof; (ii) being inserted between two winding slots of the plurality of winding slots; and (ii) arranged above a slot-inserted segment of the plurality of slot-inserted segments  ;
wherein via a snap-fit mechanism, the first band-catch is locked to the first stick catch, and the second band-catch is locked to the second stick-catch, such that the first and second containment bands are retained via the sticks against moving away axially.
9.	(Original) The generator of claim 8, wherein the first and second containment bands are connected to the sticks via a snap fit mechanism.
10.	(Original) The generator of claim 8, wherein:
the sticks comprise a first stick-catch and a second stick-catch respectively formed at opposite ends thereof;

the second containment band comprises a second band-catch for engaging the second stick-catch in a snap fit manner.
11.	(Original) The generator of claim 10, wherein the stick-catches comprise an upward hook, and the band-catches comprise a downward hook.
12.	(Original) The generator of claim 10, wherein:
the first containment band comprises a core-adjacent end adjacent to one of the opposite axial ends of the rotor core, and the first band-catch is formed around the core- adjacent end of the first containment band; and
the second containment band comprises a core-adjacent end adjacent to the other of the opposite axial ends of the rotor core, and the second band-catch is formed around the core- adjacent end of the second containment band.
13.	(Original) The generator of claim 8, wherein the first containment band radially encloses therein the at least a portion of the first end-turn segments, and the second containment band radially encloses therein the at least a portion of the second end-turn segments.
14.	(Original) The generator of claim 8, further comprising a hollowed rotation shaft, on which the rotor core is mounted, wherein radial holes defined through the thickness of the rotation shaft and at least one axial gap defined between the rotor core and at least one of the first and second containment bands are configured to allow 
15.	(Currently Amended) A method of assembling a rotor, comprising:
providing a rotor core having a plurality of winding slots arranged in a circumferential direction of the rotor core; 
winding one or more coils on the rotor core, with a plurality of slot-inserted segments of the coils, each slot-inserted segment being inserted between two winding slots of  plurality of winding slots[[,]]; and first and second end-turn segments of the coils external to the winding slots and located around opposite axial ends of the rotor core, respectively;
disposing a first containment band comprising a first-band catch around at least a portion of the first end-turn segments to prevent the first end-turn segments from moving away from the rotor core radially;
connecting one or more sticks comprising a first stick-catch and a second stick-catch respectively formed at opposite ends thereof, to the first containment band, by inserting the one or more sticks between two winding slots of the plurality of winding slots[[,]] and arranging the one or more sticks above a slot-inserted segment of the plurality of slot-inserted segments ; 
axially pushing the sticks into the first containment band and snap-fitting the sticks onto the first containment band such that the first band catch is locked to the first stick catch;
comprising a second-band catch around at least a portion of the second end-turn segments to prevent the second end-turn segments from moving away from the rotor core radially;
axially pushing the sticks into the second containment band and snap-fitting the sticks onto the second containment band such that the second band catch is locked to the second stick catch; and
holding the first and second containment bands by the sticks against moving away axially.
16.	(Original) The method of claim 15, wherein the disposing a first containment band around at least a portion of the first end-turn segments comprises radially enclosing therein the at least a portion of the first end-turn segments, and the disposing a second containment band around at least a portion of the second end-turn segments comprises radially enclosing therein the at least a portion of the second end-turn segments.
17.	(Original) The method of claim 15, wherein the axially pushing the sticks into the first containment band comprises causing first axial ends of the sticks to bend radially inside the first containment band, and the axially pushing the second containment band toward the sticks comprises causing second axial ends of the sticks to bend radially inside the second containment band.
18.	(Original) The method of claim 15, further comprising mounting the rotor core on a hollowed rotation shaft.

20.	(Original) The method of claim 15, wherein the sticks are fabricated through additive manufacturing.


Allowable Subject Matter
Claims 1, 2, and 4-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832